DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8 & 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porret et al. (U.S. Patent No. 5,241,483).
Porret discloses a waste removal station including an ejection device for ejecting sample blanks for a processing machine for processing sheet element, see for example (Fig. 1; via sheets F); the processing machine comprising: a plurality of work stations including at least one waste removal station (via the shown station by a removal belt 8), including a removal belt (via 8), an election device for ejecting a sample blank of the sheet element onto the removal belt (via waste strips Df), and an inspection device including an optical monitoring device configured to determine a fault with a quality of the elected sample blank laid flat on the removal belt (via 10), and a conveying device comprising a gripper bar configured to drive the sheet element through the plurality of work station
Regarding claim 7: wherein the ejection devic
Regarding claim 8: a processing machine including the waste removal station (Fig. 1; via the shown machine and the station by the waste belt 8).
Regarding claim 12: wherein the optical monitoring device comprises a camera or a stills camera (via camera 10).
Regarding claim 13: further comprising: a control unit connected to the optical monitoring device, the control unit being configured to compare an image captured by the optical monitoring device against at least one reference image in order to determine the presence of the fault (abstract; “An image processing unit compares this sample image to a reference image to conduct a quality check”).
Regarding claim 14: further comprising: an alert unit connected to the control unit, the alert unit being configured to generate an alert when the fault is present, see for example (Fig. 1; via “Alarms”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim(s) 6-8 along with the new added claims 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porret et al. (U.S. Patent No. 5,241,483) in view of Mutschall et al. (U.S Pub. No. 2002/0109286).
Porret discloses a waste removal station including an ejection device for ejecting sample blanks for a processing machine for processing sheet element, see for example (Fig. 1; via sheets F); the processing machine comprising: a plurality of work stations including at least one waste removal station (via the shown station by a removal belt 8), including a removal belt (via 8), an election device for ejecting a sample blank of the sheet element onto the removal belt (via waste strips Df), and an inspection device including an optical monitoring device configured to determine a fault with a quality of the elected sample blank laid flat on the removal belt (via 10), and a conveying device comprising a gripper bar configured to drive the sheet element through the plurality of work station
Porret as set forth above clearly suggest the claimed “ejection device” with “actuating element” to alternate between active and un-active mechanism, see for example (“an automatic waste ejection device” and/or claim 12; via electronic ejection mechanism; “automatically ejecting sheets upon transmitting of said warning signal”).  See annotated figure below.

    PNG
    media_image1.png
    653
    769
    media_image1.png
    Greyscale

Porret may not suggest the claimed intended use (not given much patentable weight) of having the actual “actuating element” to be able to move between inactive and active position in the path of the gripper bar.  However, Mutschall discloses similar device with the use of ejection device comprising an actuating element able to move between active and un-active position to be positioned on or away of the path of the gripper device, see for example (Figs. 2 & 5; via 29; paragraph 0053; “with contact points K1 and K2, respectively, wherein the roller 25.1 makes contact with the switching surfaces 24.1 and 29.1, respectively, and thus opens the respective grippers 9.1” & paragraph 0011; “switching position into the respective ineffective position by being movable laterally off the gripper path”).  See annotated figures below.

    PNG
    media_image2.png
    618
    814
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified and/or substituted Porret’s ejecting device, by another mechanical one, as suggested by Mutschall, in order to come up with more adjustable ejecting mechanism (0010-0012).  

Regarding claim 7: Porret discloses that the ejection devic
Regarding claim 8: Porret discloses a processing machine including the waste removal station (Fig. 1; via the shown machine and the station by the waste belt 8).
Regarding claim 12: Porret discloses that the optical monitoring device comprises a camera or a stills camera (via camera 10).
Regarding claim 13: Porret further comprising: a control unit connected to the optical monitoring device, the control unit being configured to compare an image captured by the optical monitoring device against at least one reference image in order to determine the presence of the fault (abstract; “An image processing unit compares this sample image to a reference image to conduct a quality check”).
Regarding claim 14: Porret further comprising: an alert unit connected to the control unit, the alert unit being configured to generate an alert when the fault is present, see for example (Fig. 1; via “Alarms”).
Regarding claim 15: Mutschall discloses that the ejection device further includes an ejector on a curved path of the gripper bar, see for example (Fig. 2; via ejector mechanism 29 at the curved path).
Regarding claim 16: Mutschall discloses that the ejector extends transversely to a direction of travel of the sample blank (Figs. 2 & 5; via 29.1; paragraph 0011; “switching position into the respective ineffective position by being movable laterally off the gripper path”).
Regarding claim 17: Mutschall discloses that the at least one actuating element is configured to collaborate with the gripper bar in the active position at a point upstream of the ejector along a travel path of the sample blank (Figs. 2 & 5; via 29.1; paragraph 0011; “switching position into the respective ineffective position by being movable laterally off the gripper path”).
Regarding claim 18: Mutschall discloses that the at least one actuating element is configured to collaborate with the gripper bar in the active position to progressively open grippers of the gripper bar at a point upstream of the ejector along a travel path of the sample blank (Figs. 2 & 5; via 29.1; paragraph 0052; “therefore, opens the grippers 9.1”).
Regarding claim 19: Mutschall discloses that at least one actuating element includes a cam with a curved profile (Figs. 2 & 5; via adjustable cam 35).
Regarding claim 20: Mutschall discloses that the curved profile, in the active position of the at least one actuating element, is configured to collaborate with the gripper bar to progressively open grippers of the gripper bar as the gripper bar moves along the curved profile, see for example (Fig. 2; via the shown curved surface of ejector 29).
Regarding claim 21: Mutschall discloses that the curved profile, in the active position of the at least one actuating element, is configured to collaborate with a lateral rotational-drive element of the gripper bar to drive a rotation of the lateral rotational-drive element to progressively open grippers of the gripper bar as the lateral rotational-drive element moves along the curved profile, see for example (Figs. 2 & 5; via the rotatable drive mechanism of ejector 29).
Regarding claim 22: Mutschall discloses that the at least one actuating element includes: a fixed part; a curved active profile extending from the fixed part; and an actuator to move the curved active profile from the inactive position to the active position, see for example (Figs. 2 & 5; via the shown parts and curved profile of the ejecting element 29.1).
Regarding claim 23: Mutschall discloses the actuator includes an actuating cylinder and a linkage (Figs. 2, 4, 5; via cylinder 26.4 & link 26.2).
Regarding claim 24: Mutschall discloses that the curved active profile includes an oblong hole, and the fixed part includes a pin extending into the oblong hole, and wherein the pin moves in the oblong hole to guide the curved active profile from the inactive position to the active position, see for example (Figs. 2 & 5; paragraph 0036, “joints fixed to the frame”, via pin 32)
Regarding claim 25: Mutschall discloses that the curved active profile includes: a first curved active profile, and a second curved active profile extending alongside the first curved active profile, see for example (Fig. 2; via 1st & 2nd. ejection switching elements 29, with curved surface 29.1; paragraph 0052).

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-8 have been considered but are moot because the new ground of rejection does not sole rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In respect to applicant’s argument that the previous Office action has not pointed out to the issue of which raised on the previous conducted interview of July 27th. 2022, of which the claimed invention repeatedly using intended use terms in the claims.  The Office to advise Applicants, that such claimed language is not considered to be rejection, yet render the claimed language to be broad and not fully considered.  Therefore, such claimed intended use terms are not necessarily need to be pointed out to in the rejection, but still rending the claims to be very broad.  
The Office still believes that the originally filed claims are very broad for the same provided reasons, and seems like Applicant is given too much weight to the claimed invention, which not clearly nor positively cited in the claimed language.  
Further, the intended use of the claimed “ejection device…able to move”, “an inactive position”, “an active position”, etc. of the element, those are intended use terms of the “element”, not as argued upon to be structural limitations.
Conclusion
Applicant's amendment by adding new set of claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  And/or 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/09/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731